Citation Nr: 0215810	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied an increased rating for 
post-traumatic stress disorder and entitlement to a total 
rating based on individual unemployability.  


REMAND

In the veteran's October 2000 substantive appeal (VA Form 9), 
he requested a Board hearing at the RO (i.e., Travel Board 
hearing).  In written argument dated in July 2002 (VA Form 
646), the veteran's local representative noted the veteran's 
outstanding personal hearing request.  To accord the veteran 
due process, the RO should schedule such a hearing.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2001).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claims for entitlement to a rating in 
excess of 50 percent for post traumatic 
stress disorder and a total rating based 
on individual unemployability due to 
service-connected disability.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. Williams
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




